Court of Appeals, State of Michigan

                                             ORDER
                                                                           Thomas C. Cameron
 People of the MI v Kevin Robert Smith                                       Presiding Judge

 Docket No.    334692                                                      Patrick M. Meter

 LC No.        15-001023-FC                                                Stephen L. Borrello
                                                                             Judges


                The Court orders that the March 19, 2020 opinion is hereby AMENDED to correct a
clerical error: removing the full names of the sexual assault victims from pages 2, 3 and 4.

              In all other respects, the March 19, 2020 opinion remains unchanged.




                                                         ______________________________
                                                          Presiding Judge




                                 March 20, 2020